DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendments submitted 2 June 2021 have been fully and carefully considered.
The claim rejections under 35 USC 112(b) are withdrawn in light of applicant’s amendments and arguments received 2 June 2021.
With regard to the arguments and amendments pertaining to the claim rejections over Di (CN 20434271) with Lackey (US 3,376,203) under 35 USC 103, applicant argues that the prior art fails to teach or fairly suggest all limitations of the claims as amended, a method of distilling a liquid containing dimethyl sulfoxide using a single multistage distillation tower, comprising: (1) contacting sodium carbonate with and a liquid containing dimethyl sulfoxide at a bottom portion of the distillation system such that sodium carbonate accounts for 0.005% to 25% by weight relative to 100% by weight of the liquid containing dimethyl sulfoxide and sodium carbonate in total at the bottom portion of the single multistage distillation tower and heating the bottom portion with a heater, wherein sodium carbonate is directly added at the bottom portion of the single multistate distillation tower; and (2) obtaining a distillate containing dimethyl sulfoxide at a position lower than a position at which the liquid containing dimethyl sulfoxide is introduced and higher than a position of the heater. Or a multistage distillation tower that distills a liquid containing dimethyl sulfoxide, which is a single multistate distillation tower, comprising: an apparatus that directly adds sodium carbonate at the bottom portion of the single multistate distillation tower, and a system that contacts the sodium carbonate with a liquid containing dimethyl sulfoxide at the bottom portion of the distillation tower and heats the bottom portion with a while controlling the concentration of sodium carbonate to 0.005% to 25% by weight relative to 100% by weight of the liquid containing dimethyl sulfoxide and sodium carbonate in total at the tower bottom portion of the single multistate distillation tower, and a side cut that allows a distillate containing dimethyl sulfoxide to flow out at a position lower than a position of a supply stage that supplies a liquid containing dimethyl sulfoxide and higher than a position of the heater.
As applicant argues, the closest relevant prior art of Di fails to teach both introducing sodium carbonate and liquid containing dimethyl sulfoxide at the bottom of the distillation tower such that sodium carbonate accounts for 0.005% to 25% by weight relative to 100% by weight of the liquid containing dimethyl sulfoxide and sodium carbonate in total at the bottom portion of the single multistage distillation tower (see arguments p 5, last two paragraphs through p 7, 1st paragraph); further reference Lackey while teaches the addition of sodium carbonate, does not fairly teach adding it to the bottom of the single distillation column as Lackey discloses a multi-part system and preferably mixes with sodium carbonate before distillation (see arguments p 7, 2nd paragraph-last paragraph).
Therefore the claim rejections under 35 USC 103 are withdrawn and claims 16-17,19 and 21-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772